Case: 12-5129      Document: 19    Page: 1    Filed: 10/02/2012




           NOTE:    This order is nonprecedential.

   Wntteb ~tate~ ~ourt of §ppeaI~
       for tbe jfeberaI ([trcutt

          DISTRIBUTED SOLUTIONS, INC.,
                     Plaintiff-Appellant,

                              v.
                     UNITED STATES,
                     Defendant-Appellee,

                             AND
    COMPUSEARCH SOFTWARE SYSTEMS, INC.,
                     Defendant-Appellee.




                          2012-5129


 Appeal from the United States Court of Federal Claims in
       case no. 12-CV-274, Judge George W. Miller.


                        ON MOTION


                         ORDER
Case: 12-5129      Document: 19      Page: 2   Filed: 10/02/2012




 DISTRIBUTED SOLUTIONS, INC. V. US                          2

     Distributed Solutions, Inc., submits a motion for an
 injunction pending appeal and/or for expedited considera-
 tion of its appeal.

       Upon consideration thereof,

       IT Is ORDERED THAT:

    The United States and Compusearch Software Sys-
 tems, Inc. are directed to respond no later than October 9,
 2012.

                                      FOR THE COURT


       OCT 02 2012                    /s/ Jan Horbaly
          Date                        Jan Horbaly
                                      Clerk
 cc: Thomas Andrew Coulter, Esq.
     Daniel Gene Kim, Esq.
     David Samuel Cohen, Esq.
 s23